NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   17-JUN-2022
                                                   08:26 AM
                                                   Dkt. 80 SO
                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAI#I

                WILLIAM H. GILLIAM, Plaintiff-Appellant,
                                   v.
                  DANIEL J. ELLIOT, Defendant-Appellee


          APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                        (CIVIL NO. 19-1-00045)


                       SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

             Plaintiff-Appellant William H. Gilliam (Gilliam), self-
represented, appeals from the April 19, 2022 Judgment entered by
the Circuit Court of the Fifth Circuit (Circuit Court).1
          On appeal, Gilliam challenges the Circuit Court's
granting of Defendant-Appellee Dan Elliott's (Elliott) "Motion
for Summary Judgment to Dismiss Complaint Filed on 03/22/2019
Which Are Time-Barred by § 657-72 and § 657-43 of the Hawaii
Revised Statutes" (MSJ) (footnotes added).
             Gilliam's Amended Opening Brief (Amended OB) does not
comply with Hawai#i Rules of Appellate Procedure (HRAP) Rule



      1
             The Honorable Randal G.B. Valenciano presided.
      2
            HRS § 657-7 (2016) states: "Actions for the recovery of
compensation for damage or injury to persons or property shall be instituted
within two years after the cause of action accrued, and not after, except as
provided in section 657-13."
      3
            HRS § 657-4 (2016) states: "All actions for libel or slander shall
be commenced within two years after the cause of action accrued, and not
after."
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


28(b).4 Elliott argues that the Amended OB should be stricken
for failure to again comply with the rule even after Gilliam's
first Opening Brief was stricken for similar non-compliance.5
          While noncompliance with HRAP Rule 28(b)(4) can alone
be sufficient to affirm the lower court's judgment, we endeavor
to afford "litigants the opportunity to have their cases heard on
the merits, where possible." Marvin v. Pflueger, 127 Hawai#i
490, 496, 280 P.3d 88, 94 (2012) (citation and internal quotation
marks omitted). Despite the omission of a Point of Error
section, Gilliam's Argument section sets forth his assertions of
error, and we will address them to the extent we can discern
them. See id. ("[N]oncompliance with Rule 28 does not always
result in dismissal of the claims, and this court has
consistently adhered to the policy of affording litigants the
opportunity to have their cases heard on the merits, where
possible. This is particularly so where the remaining sections
of the brief provide the necessary information to identify the
party's argument.") (brackets, ellipses, internal citations
omitted); Erum v. Llego, 147 Hawai#i 368, 380-81, 465 P.3d 815,
827-28 (2020) (stating that, to promote access to justice,
pleadings prepared by self-represented litigants should be


      4
            Gilliam's Statement of the Case Section in the Amended OB contains
record references for certain filed pleadings but no record references
supporting the factual statements, in violation of HRAP Rule 28(b)(3)
(requiring presentation of material facts, "with record references supporting
each statement of fact . . . ."). There are no record references in the
Argument section in violation of HRAP Rule 28(b)(7) (requiring the reasons for
the contentions to contain "citations to the authorities, statutes and parts
of the record relied on."). There is no Point of Error section as required by
HRAP Rule 28(b)(4) (requiring each point to state: "(i) the alleged error
committed by the court . . .; (ii) where in the record the alleged error
occurred; and (iii) where in the record the alleged error was objected to or
the manner in which the alleged error was brought to the attention of the
court . . . .").
      5
            In a May 11, 2020 order, we denied Elliott's motion to dismiss
Gilliam's appeal for failure to comply with HRAP Rule 28(b)(3), (4), and (7),
and granted the alternative relief of striking Gilliam's non-compliant Opening
Brief, and ordering Gilliam to file a first amended opening brief that
"includes citations to the record, consistent with HRAP Rule 28(b)(3), (4),
and (7)." Elliott asserts that the Amended OB fails to contain necessary
references to the court record to establish "the material facts of the case, .
. . where in the record [Gilliam] objected to or where [Gilliam] brought the
alleged error to the attention of the trial court, and what parts of the
record support [Gilliam's] argument." Elliott claims that Gilliam "only makes
general assertions" and "conclusory statements" regarding the Circuit Court's
errors and "fails to identify . . . where in the record the errors exist."

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


interpreted liberally, and self-represented litigants should not
be automatically foreclosed from appellate review because they
fail to comply with court rules).
          Gilliam contends the Circuit Court erred by (1) denying
him the opportunity to "resist" the MSJ by conducting discovery
prior to ruling on the MSJ; (2) treating the MSJ as a motion for
judgment on the pleadings under Rule 12 of the Hawaii Rules of
Civil Procedure (HRCP) but then considering matters outside of
the pleadings; and (3) applying a two-year statute of limitations
to all causes of action in his Complaint.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised, we resolve
Gilliam's points of error as follows, and vacate in part and
affirm in part.
          (1) The record does not support Gilliam's contention
that the Circuit Court erred by denying him the opportunity to
conduct discovery prior to ruling on the MSJ. Gilliam argues
that he was denied an "opportunity to develop material facts in
opposition" to the motion, and he had "no opportunity to develop
facts supporting tolling, or broadening [sic] from allegations of
the complaint."6 Gilliam asserts that his "Motion per HRCP
56(f)" was "summarily denied" even despite "renewing orally [sic]
before the bench at each opportunity[.]"
          HRCP Rule 56(f) states:

            (f) When affidavits are unavailable. Should it appear from
            the affidavits of a party opposing the motion that the party
            cannot for reasons stated present by affidavit facts
            essential to justify the party's opposition, the court may
            refuse the application for judgment or may order a
            continuance to permit affidavits to be obtained or


      6
            Gilliam's tolling argument in the Amended OB is difficult to
understand as it consists only of the following disjointed assertion without
context or record references, where he argues: "it can't be argued on the
bare record of the movant (who elsewhere in extinguishing plaintiff's
deposition of the defendant by arguing the defendant resided without the State
over six months at time [sic], thus meeting the statues [sic] very terms for
tolling. H.R.S. § 657.18.)." No record references are provided. Gilliam
does not indicate how and where this argument was preserved below. This
argument is waived. See HRAP Rule 28(b)(4), (b)(7).

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          depositions to be taken or discovery to be had or may make
          such other order as is just.

Here, Gilliam's "Motion for Relief Pursuant to HRCP 56(f)" was
essentially a one-page document, in which Gilliam "incorporates"
a "Declaration last filed . . . in support of [Gilliam's] Motion
to Shorten and for Protective Order"; states that Elliott
"continuously denied [Gilliam]'s request to depose [Elliott]";
and concludes that "the Court should deny such Motion for Summary
Judgment herewith or continue the same indefinitely to permit
[Gilliam]'s discovery of [Elliott] by deposition or discovery to
be had." No other argument or reasoning is provided, explaining
how the "discovery" or "deposition" of Elliott was necessary to
enable Gilliam to demonstrate a genuine issue of material fact.
See Org. of Police Officers v. City and Cty. of Honolulu, 149
Hawai#i 492, 519, 494 P.3d 1225, 1252 (2021) ("In civil cases,
the [HRCP] set forth procedures for discovery and summary
judgment; pursuant to HRCP Rule 56(f), the circuit court may deny
a motion for summary judgment if the opposing party establishes
that additional discovery is necessary.").
           Gilliam provides no record references that establish
his claim that the HRCP Rule 56(f) motion was "summarily denied."
Gilliam did not provide any transcript to support his account of
what occurred at the hearing. "The burden is upon appellant in
an appeal to show error by reference to matters in the record,
and he [or she] has the responsibility of providing an adequate
transcript." Bettencourt v. Bettencourt, 80 Hawai#i 225, 230,
909 P.2d 553, 558 (1995) (quoting Union Building Materials Corp.
v. The Kakaako Corp., 5 Haw. App. 146, 151, 682 P.2d 82, 87
(1984)). The court will not presume error from a silent record.
Matter of the Estate of Camacho, 140 Hawai#i 404, 413, 400 P.3d
605, 614 (App. 2017) (citing State v. Hoang, 93 Hawai#i 333, 336,
3 P.3d 499, 502 (2000)). Gilliam's contention is without merit.




                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           (2)   The record does not support Gilliam's claim that
the Circuit Court treated the MSJ as a motion for judgment on the
pleadings pursuant to HRCP Rule 12.7 The MSJ specifically stated
it was made pursuant to HRCP Rule 56 and requested that the
Circuit Court consider the attached exhibits as evidence as to
when Gilliam learned of facts that triggered the statute of
limitations on his claims. No transcript of the MSJ hearing is
provided. See Bettencourt, 80 Hawai#i at 230, 909 P.2d at 558.
Gilliam does not point to anything in the record reflecting that
the Circuit Court treated the MSJ as a motion pursuant to HRCP
Rule 12.   This contention is without merit.
           (3) Gilliam's contention that a two-year statute of
limitations was erroneously applied to all causes of action has
merit. Gilliam argues that a four-year statute of limitations
applied to his "Unfair and Deceptive Trade Practice (UDAP)"
claim, and a six-year statute of limitations applied to his
"[c]ontract and fraud" claims. We conclude the Circuit Court
erred in part by granting summary judgment on all of Gilliam's
claims, because Elliott was not entitled to summary judgment as a
matter of law on the UDAP and Fraud claims based on the
applicable statutes of limitations.
          On appeal, the grant or denial of summary judgment is
reviewed de novo. Nuuanu Valley Ass'n v. City & Cty. of
Honolulu, 119 Hawai#i 90, 96, 194 P.3d 531, 537 (2008).

           [S]ummary judgment is appropriate if the pleadings,
           depositions, answers to interrogatories, and admissions on
           file, together with the affidavits, if any, show that there
           is no genuine issue as to any material fact and that the
           moving party is entitled to judgment as a matter of law. A


     7
           HRCP Rule 12(c) states:

           (c) Motion for judgment on the pleadings. After the
           pleadings are closed but within such time as not to delay
           the trial, any party may move for judgment on the pleadings.
           If, on a motion for judgment on the pleadings, matters
           outside the pleadings are presented to and not excluded by
           the court, the motion shall be treated as one for summary
           judgment and disposed of as provided in Rule 56, and all
           parties shall be given reasonable opportunity to present all
           material made pertinent to such a motion by Rule 56.

                                     5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          fact is material if proof of that fact would have the effect
          of establishing or refuting one of the essential elements of
          a cause of action or defense asserted by the parties. The
          evidence must be viewed in the light most favorable to the
          non-moving party. In other words, we must view all of the
          evidence and inferences drawn therefrom in the light most
          favorable to the party opposing the motion.

Id. (citation omitted).
          Gilliam filed his Complaint in the case on March 22,
2019. The parties do not dispute the nature of Gilliam's claims
or that the causes of action accrued in April 2016 when Gilliam
"first learned, just days before trial [in a District Court
proceeding] in April, 2016," of exhibits that Gilliam's Complaint
alleged were "malicious lies, which defame, slander [sic], liable
[sic] [Gilliam] so as to hold [Gilliam] out in a false light to
others[.]" Complaint ¶¶ 5 and 7. There was no genuine issue of
material fact as to when Gilliam's claims accrued. See Nuuanu
Valley Ass'n, 119 Hawai#i at 96, 194 P.3d at 537.
          "The relevant limitations period is determined by the
nature of the claim or right asserted, which is in turn
determined from the allegations contained in the pleadings."
Delapinia v. Nationstar Mortg. LLC, 146 Hawai#i 218, 224–25, 458
P.3d 929, 935–36 (App. 2020), overruled in part on other grounds
by Delapinia v. Nationstar Mortg. LLC, 150 Hawai#i 91, 497 P.3d
106 (2021).
          "Defamation and False Light" claim: This claim was
subject to a two-year statute of limitations. "Defamation
actions are governed by HRS § 657–4 (1993), which provides that
'[a]ll actions for libel or slander shall be commenced within two
years after the cause of action accrued, and not after.'"
Bauernfiend v. Aoao Kihei Beach Condos., 99 Hawai#i 281, 282 n.4,
54 P.3d 452, 453 n.4 (2002). "The tort of false light
substantially overlaps with defamation," and where a false light
claim is derivative, based on the same statements as the
defamation claim, the false light claim must be dismissed if the
defamation claim is dismissed. Nakamoto v. Kawauchi, 142 Hawai#i
259, 270 n.7 418 P.3d 600, 611 n.7 (2018) (citing Wilson v.


                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Freitas; 121 Hawai#i 120, 130, 214 P.3d 1110, 1120 (App. 2009)).
Summary judgment was properly granted on this claim.
          Breach of Duty of Good Faith and Fair Dealing claim: A
tort claim for breach of the covenant of good faith and fair
dealing in the insurance context is subject to the two-year
statute of limitations under HRS § 657-7. Christiansen v. First
Ins. Co. of Hawaii, 88 Hawai#i 442, 450, 967 P.2d 639, 647 (App.
1998), as amended (Apr. 22, 1998), rev'd in part on other grounds
by Christiansen v. First Ins. Co. of Hawai#i, 88 Hawai#i 136, 963
P.2d 345 (1998). "Hawaii law generally does not recognize tort
claims for breach of good faith or fair dealing outside the
insurance context." Alii Sec. Sys., Inc. v. Pro. Sec.
Consultants, 139 Hawai#i 1, 9, 383 P.3d 104, 112 (App. 2016)
(citation omitted). The Complaint alleged that Elliott "assumed
a position of trust and owed [Gilliam] and others a duty of good
faith and fair dealing," but did not allege any contractual
relationship. Complaint ¶ 12. It does not appear that Gilliam's
ipso facto assertion on appeal that the breach of good faith and
fair dealing claim was for breach of a contract involving the
"AOAO and its agents," which included Elliott who engaged in
"such duties for the AOAO," was made and preserved below. See
HRAP Rule 28(b)(4). Summary judgment was properly granted on
this claim.
          UDAP claim: This purported claim was subject to a
four-year statute of limitations. Gilliam cited         HRS § 480-2 as
the statutory basis for his claim; therefore, it        was subject to
the four-year statute of limitations pursuant to        HRS § 480-24.8
Summary judgment was erroneously granted on this        claim.




     8
          HRS § 480-24 (Supp. 2016) states:

          §480-24 Limitation of actions. Any action to enforce a
          cause of action arising under this chapter shall be barred
          unless commenced within four years after the cause of action
          accrues, except as otherwise provided in section 480-22.
          For the purpose of this section, a cause of action for a
          continuing violation is deemed to accrue at any time during
          the period of the violation.

                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


             Tortious Interference claim:        This claim was subject to
a two-year statute of limitations under HRS § 657-7. Gilliam's
"Tortious Interference with Business Relationships" (Tortious
Interference) claim generally asserted a claim for tortious
interference with existing contractual relations, subject to the
statute of limitations under HRS § 657-7. See Complaint ¶¶ 24 to
27; One Wailea Dev., LLC v. Warren S. Unemori Eng'g, Inc., No.
CAAP-XX-XXXXXXX, 2016 WL 2941062 (App. Apr. 20, 2016), at *15
(mem.) (citing HRS § 657-7; Kutcher v. Zimmerman, 87 Hawai#i 394,
406, 957 P.2d 1076, 1088 (1998) (holding that a cause of action
for interference with prospective contractual relations "run[s]
parallel to that for interference with existing contracts[.]")).
Summary judgment was properly granted on this claim.
          Fraud claim: This purported claim was subject to a
six-year statute of limitations under HRS § 657-1(4). Gilliam
appears to attempt to assert a fraud9 or fraudulent
misrepresentation10 claim. "Fraudulent misrepresentation is not
governed by a specific limitations period, and the general
limitations period set forth in HRS § 657-1(4) applies." Eastman
v. McGowan, 86 Hawai#i 21, 27, 946 P.2d 1317, 1323 (1997)




        9
             To support a fraud claim,

             it must be shown that "the representations were made and
             that they were false, ... [and] that they were made by the
             defendant with knowledge that they were false, (or without
             knowledge whether they were true or false) and in
             contemplation of the plaintiff's relying upon them" and also
             that the plaintiff did rely upon them.
E. Star, Inc., S.A. v. Union Bldg. Materials Corp., 6 Haw. App. 125, 140, 712
P.2d 1148, 1158 (1985) (citation omitted).
        10
             To support a fraudulent misrepresentation claim, it must be shown
that:

             (1) false representations were made by defendants[;] (2)
             with knowledge of their falsity (or without knowledge of
             their truth or falsity)[;] (3) in contemplation of
             plaintiff’s reliance upon these false representations[;] and
             (4) plaintiff did rely upon them.

Ass'n of Apartment Owners of Newtown Meadows, 115 Hawai #i 232, 263, 167 P.3d
225, 256 (2007) (italics and citation omitted).

                                         8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(citation omitted). Summary judgment was erroneously granted on
this claim.
          In summary, Gilliam's claims for Defamation and False
Light, Breach of Good Faith and Fair Dealing, and Tortious
Interference were subject to two-year statutes of limitations
under either HRS §§ 657-4 or 657-7, and the Circuit Court did not
err by granting summary judgment on these claims. Gilliam's
claim of Fraud was subject to a six-year statute of limitations
under HRS § 657-1(4), and the UDAP claim subject to a four-year
statute of limitations under HRS § 480-24. Thus, the Circuit
Court erred by granting summary judgment on the UDAP and Fraud
claims because they were not barred by the applicable statutes of
limitations.
          For the foregoing reasons, the April 19, 2022 Judgment
entered by the Circuit Court of the Fifth Circuit is affirmed in
part and vacated in part, and the case is remanded for further
proceedings consistent with this Summary Disposition Order.
          DATED: Honolulu, Hawai#i, June 17, 2022.
On the briefs:
                                   /s/ Lisa M. Ginoza
William H. Gilliam,                Chief Judge
Self-Represented
Plaintiff-Appellant.               /s/ Clyde J. Wadsworth
                                   Associate Judge
Cathy S. Juhn,
(Ortiz & Associates)               /s/ Karen T. Nakasone
for Defendant-Appellee.            Associate Judge




                                  9